Petition for Writ of Mandamus Denied and Memorandum Opinion filed April 12,
2012.




                                            In The

                       Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-12-00203-CV
                                        ____________

                              IN RE RWLS, L.L.C., Relator


                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                    133rd District Court
                                   Harris County, Texas
                            Trial Court Cause No. 2011-68513



                       MEMORANDUM                      OPINION

       On March 5, 2012, relator, RWLS, L.L.C., filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Relator asked this
court to compel the respondent, the Honorable Jaclanel McFarland, presiding judge of the
133rd District Court of Harris County, Texas, to (1) vacate her orders signed November 28,
2011, compelling compliance with subpoenas issued by the arbitration panel and denying
relator’s request to transfer this discovery dispute; and (2) transfer this discovery dispute to
the 335th District Court in Burleson County, Texas.
      Relator has not established that it is entitled to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus.


                                         PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.




                                            2